[Cite as C.K. v. D.K., 2022-Ohio-647.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

C. K.                                               C.A. No.     21CA011733

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
D. K.                                               COURT OF COMMON PLEAS
                                                    COUNTY OF LORAIN, OHIO
        Appellant                                   CASE No.   19DV086303

                                 DECISION AND JOURNAL ENTRY

Dated: March 7, 2022



        CARR, Presiding Judge.

        {¶1}     Appellant, D.K., appeals the judgment of the Lorain County Court of Common

Pleas, Domestic Relations Division. This Court affirms.

                                               I.

        {¶2}     D.K. and C.K were married in 1996. Two children were born of the marriage- a

son, W.K. and a daughter, M.K. Several weeks after C.K. filed a petition for divorce in early

June of 2019, D.K. drove to the marital residence with C.K.’s permission to discuss several

matters. D.K. informed C.K. that he was set to lose his job. When D.K. broached the subject of

reconciliation, the conversation grew contentious. C.K. went into her bedroom to retrieve her

purse so that she could leave the house. D.K. blocked the door to prevent C.K. from exiting the

bedroom. When C.K. eventually made her way to the garage, D.K. grabbed her phone out of her

hand. During the struggle, C.K.’s purse fell to the ground. D.K. took C.K.’s phone to his

vehicle and retrieved a handgun that he had recently purchased.       C.K. called 911.    D.K.
                                                   2


proceeded to walk into the nearby woods and fire a gunshot. Based on prior comments, C.K.

feared that D.K. had committed suicide. When D.K. emerged from the woods he was placed

under arrest by officers who had responded to the scene.

       {¶3}    The following day, on June 27, 2019, C.K. filed a petition for a domestic violence

civil protection order against D.K. on behalf of herself and the children. The trial court granted

an ex parte civil protection order and set the matter for a full hearing. After the full hearing, at

which D.K. did not appear, the trial court issued a five-year domestic violence civil protection

order that identified C.K., W.K., and M.K. as protected parties.

       {¶4}    On August 23, 2019, D.K. filed a motion to either modify or terminate the

protection order. After a hearing, the magistrate issued a decision denying D.K.’s motion. D.K.

filed objections to the magistrate’s decision and C.K. filed a brief in opposition to the objections.

Thereafter, the trial court issued a decision overruling D.K.’s objections and adopting the

magistrate’s decision as the order of the court.

       {¶5}    D.K. subsequently filed a second motion to modify the protection order on

November 13, 2020, wherein he sought to remove his children as protected parties. C.K. filed a

motion for Civ.R. 11 sanctions on the basis that D.K.’s motion was groundless and filed only for

the purposes of harassment. The trial court held a hearing on the pending motions via Zoom.

The trial court subsequently issued a journal entry denying both the motion for modification of

the protection order as well as the motion for sanctions.

       {¶6}    On appeal, D.K. raises five assignments of error.
                                                3


                                                II.

                                ASSIGNMENT OF ERROR I

       THE TRIAL COURT’S DECISION DENYING THE MOTION TO REMOVE
       THE MINOR CHILDREN FROM THE CIVIL PROTECTION ORDER WAS
       AN ABUSE OF DISCRETION[.]

       {¶7}    In his first assignment of error, D.K. contends that the trial court abused its

discretion in denying his motion to modify the civil protection order. This Court disagrees.

       {¶8}    This Court reviews a trial court’s order ruling on a motion for modification of a

civil protection order for an abuse of discretion. J.M. v. L.J., 9th Dist. Lorain No. 19CA011549,

2020-Ohio-4419, ¶ 11. An abuse of discretion is more than an error of judgment; it means that

the trial court was unreasonable, arbitrary or unconscionable in its ruling.        Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶9}    “Either the petitioner or the respondent of the original protection order or consent

agreement may bring a motion for modification or termination of a protection order or consent

agreement that was issued or approved after a full hearing.” R.C. 3113.31(E)(8)(b). “The court

may modify or terminate as provided in division (E)(8) of this section a protection order or

consent agreement that was issued after a full hearing under this section.”                    R.C.

3113.31(E)(8)(a). “The moving party has the burden of proof to show, by a preponderance of

the evidence, that modification or termination of the protection order or consent agreement is

appropriate because either the protection order or consent agreement is no longer needed or

because the terms of the original protection order or consent agreement are no longer

appropriate.” R.C. 3113.31(E)(8)(b).

       In considering whether to modify or terminate a protection order or consent
       agreement issued or approved under this section, the court shall consider all
       relevant factors, including, but not limited to, the following:
                                                4


       (i) Whether the petitioner consents to modification or termination of the
       protection order or consent agreement;

       (ii) Whether the petitioner fears the respondent;

       (iii) The current nature of the relationship between the petitioner and the
       respondent;

       (iv) The circumstances of the petitioner and respondent, including the relative
       proximity of the petitioner’s and respondent’s workplaces and residences and
       whether the petitioner and respondent have minor children together;

       (v) Whether the respondent has complied with the terms and conditions of the
       original protection order or consent agreement;

       (vi) Whether the respondent has a continuing involvement with illegal drugs or
       alcohol;

       (vii) Whether the respondent has been convicted of, pleaded guilty to, or been
       adjudicated a delinquent child for an offense of violence since the issuance of the
       protection order or approval of the consent agreement;

       (xiii) Whether any other protection orders, consent agreements, restraining orders,
       or no contact orders have been issued against the respondent pursuant to this
       section, section 2919.26 of the Revised Code, any other provision of state law, or
       the law of any other state;

       (ix) Whether the respondent has participated in any domestic violence treatment,
       intervention program, or other counseling addressing domestic violence and
       whether the respondent has completed the treatment, program, or counseling;

       (x) The time that has elapsed since the protection order was issued or since the
       consent agreement was approved;

       (xi) The age and health of the respondent;

       (xii) When the last incident of abuse, threat of harm, or commission of a sexually
       oriented offense occurred or other relevant information concerning the safety and
       protection of the petitioner or other protected parties.

R.C. 3113.31(E)(8)(c).

       {¶10} In his most recent motion for modification of the civil protection order, D.K.

sought to remove his children as protected parties. D.K. noted that it had been 15 months since

the incident which gave rise to the protection order, that W.K. had recently reached the age of
                                                 5


majority, and that D.K. and C.K. were close to finalizing their divorce. D.K. attached an

affidavit wherein he averred that he had missed notable events in his children’s lives such

graduations, sporting events, and birthdays. D.K. contended that W.K. was now an adult who

could “speak for himself” regarding whether the protection order was necessary. D.K. further

argued that M.K.’s inclusion in the protection order had prevented him from seeking parental

rights in the divorce proceeding.

         {¶11} The parties convened for a hearing on the motion for modification on the same

day that the divorce proceeding was finalized. D.K. introduced a certificate showing that he had

participated in a four-hour class on recognizing and defusing potential domestic violence

situations.   D.K. was also seeking ongoing treatment for depression and anxiety.              D.K.

acknowledged that he was convicted of one count of violating the protection order in the Elyria

Municipal Court. D.K. explained that he sought to modify the protection order because he

wanted to reestablish a relationship with his children and bring additional love and care to their

lives.

         {¶12} C.K. testified that she did not consent to the modification because she continued

to fear for her children’s safety. C.K. indicated that prior to the issuance of the protection order,

D.K. told her that he no longer considered W.K. and M.K. to be his children. C.K. testified that

M.K. had not expressed a desire for the protection order to be modified.

         {¶13} C.K. suggested that D.K. had engaged in a pattern of behavior aimed at getting

back at her that had disrupted the lives of the children. C.K. explained that there is an Amazon

Alexa in the house where she resides with M.K. and W.K. On one occasion, the “drop-in

feature” on the Alexa was activated. C.K. testified that she did not activate the feature and that

the only other person with the capability to do so was D.K. C.K. further suggested that D.K.
                                                6


disrupted mail service to the home when he did a change of address for the entire household. In

the fall of 2019, C.K. discovered that her debit card had been cancelled. D.K. was the only

person other than herself who could have accessed the card’s account. C.K. also suggested that

there was a situation in June 2020 when the OnStar services on her vehicle were activated. D.K.

was the only other person with the information necessary to activate those services which

allowed the location of her vehicle to be tracked. When the trial court inquired of C.K. regarding

her opinion that D.K. had done hurtful things to the children, C.K. discussed additional incidents,

including an occasion where D.K. locked W.K. out of his Xbox Live account. D.K. changed the

password which prevented W.K. from accessing the system. This meant that W.K. was unable to

use several hundred dollars’ worth of games that he had purchased.

       {¶14} When W.K. took the witness stand, he indicated that he did not want the

protection order to be modified because he feared for his safety around D.K. W.K. suggested

that D.K. bullied him. W.K. testified about an occasion in January 2020 when he became

uncomfortable because he saw D.K. drive through the campus at his high school.1 W.K. further

observed D.K. drive by the house where he lives with his mother and his sister on at least a half

dozen occasions. On cross-examination, W.K. explained that he was not troubled by the fact that

D.K. could not attend his high school graduation. When the trial court asked W.K. to expand on

his reference to bullying, W.K. described an incident in 2018 where W.K. intentionally

embarrassed him in front of a friend who was at their house to work on a school project. W.K.

has a strong dislike of clowns of which D.K. was well aware. When the friend’s mother arrived

to provide a ride home, D.K. started telling the mother about W.K.’s issues with clowns. In front



       1
         W.K. indicated that this incident occurred in January of 2020. W.K. noted that he had
since graduated from high school and enrolled at the University of Akron.
                                                7


of his friend and his friend’s mother, D.K. turned on the television and played a scene from a

movie that made W.K. extremely uncomfortable. W.K. testified that D.K. played the scene with

the aim of embarrassing W.K.

       {¶15} In denying D.K.’s motion for modification of the protection order, the trial court

reviewed the factors set forth in R.C. 3113.31(E)(8)(c) and made numerous findings. In addition

to finding that none of the protected parties consented to modification, the trial court determined

that there was credible testimony that both M.K. and W.K. continued to fear D.K. The trial court

noted that C.K. and D.K. had recently concluded a contentious divorce proceeding and that C.K.

had sincere concerns that D.K. might use his relationship with M.K to get back at her.

Furthermore, the trial court discussed several events where D.K. had engaged in disruptive

behavior and found that he had failed to comply with the terms of the protection order on

multiple occasions.    The trial court concluded that D.K. had failed to demonstrate by a

preponderance of the evidence that a modification of the protection order in regard to W.K. and

M.K. was warranted.

       {¶16} On appeal, D.K. stresses that he was only required to prove by a preponderance of

the evidence that the terms of the original protection order were no longer appropriate. It is well

settled that the “[p]reponderance of the evidence entails the greater weight of the evidence,

evidence that is more probable, persuasive, and possesses greater probative value.” (Internal

quotations and citations omitted). In re M.F., 9th Dist. Lorain No. 15CA010823, 2016-Ohio-

2685, ¶ 7; State v. Leatherwood, 9th Dist. Summit No. 15132, 1991 WL 262890, *1 (Dec. 11,

1991) (“[p]reponderance of the evidence means the greater weight of the evidence, that is

evidence that outweighs or overbalances the evidence opposed to it.”). D.K. contends that, in

light of the evidence presented at the hearing, the trial court abused its discretion when it
                                                 8


determined that he failed to meet the preponderance standard in regard to removing W.K. and

M.K. from the protection order.

       {¶17} After a careful review of the record, we cannot say that the trial court’s decision

to deny the motion was unreasonable, arbitrary, or unconscionable. D.K. presented evidence

showing that he had completed a four-hour domestic violence class and that he was seeking

treatment for depression and anxiety. Notably, however, the vast majority of the evidence

presented at the hearing did not support the conclusion that the protection order should be

modified. W.K. testified that he feared being around his father and that he did not want the

protection order to be modified. C.K. gave similar testimony with respect to M.K., indicating

that she feared D.K. might use his relationship with M.K. to get back at C.K. Although D.K.

now argues that this line of testimony was purely speculative, W.K. and C.K. detailed a number

of events which suggested that D.K. had disrupted the children’s lives. Furthermore, while D.K.

disputes the trial court’s findings that he repeatedly drove by the marital residence, that he drove

to W.K.’s high school, and that he activated the OnStar services on C.K.’s vehicle, this Court

remains mindful that the trial court was in the best position to resolve credibility issues. See

State v. P.J.M., 8th Dist. Cuyahoga No. 109017, 2020-Ohio-3805, ¶ 31.                 Under these

circumstances, we cannot say the trial court abused its discretion in denying D.K.’s motion.

       {¶18} In light of the foregoing, the first assignment of error is overruled.

                                  ASSIGNMENT OF ERROR II

       THE TRIAL COURT’S DECISION DENYING THE MOTION TO REMOVE
       THE MINOR CHILDREN FROM THE CIVIL PROTECTION ORDER WAS
       AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE, AS WELL AS
       THE SUFFICIENCY OF THE EVIDENCE[.]
                                                 9


                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED AS A MATTER OF LAW IN DENYING THE
       MOTION TO REMOVE THE MINOR CHILDREN FROM THE CIVIL
       PROECTION ORDER[.]

       {¶19} D.K. couches his second assignment of error in terms of the sufficiency of the

evidence and the weight of the evidence. In his third assignment of error, D.K. suggests the trial

court erred as a matter of law in denying his motion for a modification of the protection order.

       {¶20} “When reviewing a challenge related to a civil protection order, ‘our standard of

review depends on the nature of that challenge.’” Schneider v. Razek, 8th Dist. Cuyahoga Nos.

100939, 101011, 2015-Ohio-410, ¶ 39, quoting Allan v. Allan, 8th Dist. Cuyahoga No. 101212,

2014-Ohio-5039, ¶ 11. When a trial court either issues a protection order in the first instance or

renews the initial protection order, this Court reviews the evidence presented in support of the

protection order to determine whether sufficient evidence was presented or whether the

protection order is against the weight of the evidence. See Lundin v. Niepsuj, 9th Dist. Summit

No. 28223, 2017-Ohio-7153, ¶ 18-19. Significantly, the instant appeal does not involve a trial

court order granting an initial petition for a protection order or a motion for renewal. Instead, the

instant appeal involves the trial court’s denial of a motion to modify a protection order. A trial

court’s ruling on a motion to modify or terminate a protection order is reviewed for an abuse of

discretion. Brown v. Naff, 2d Dist. Miami No. 2011-CA-17, 2012-Ohio-1770, ¶ 9; Razek at ¶ 40.

       {¶21} In support of his second and third assignments of error, D.K. cites a number of

cases where the issuance of protection orders pertaining to children were reversed on direct

appeal because the petitioners failed to carry their evidentiary burden. D.K. repeatedly argues

that there was no evidentiary basis to include the children in the protection order in the first
                                                10


instance, let alone remain on the protection order. D.K. points to the “uncontroverted fact” that

neither child was present during the incident which originally gave rise to the protection order.

       {¶22} To the extent that D.K. challenges the evidentiary foundation underpinning the

initial protection order issued in 2019, he is barred from raising those issues at this time. The

doctrine of res judicata bars any claims between the parties that were either litigated or could

have been litigated in a prior proceeding. See Brooks v. Kelly, 144 Ohio St.3d 322, 2015-Ohio-

2805, ¶ 7. As issues pertaining to the initial issuance of the protection order could have been

raised in a direct appeal, but were not, D.K. is now barred from raising them under the doctrine

of res judicata. See Brooks at ¶ 7.

       {¶23} To the extent that D.K. contends that the trial court should have modified the

protection order in light of the evidence presented at the modification hearing, we note that we

addressed this issue in resolving D.K.’s first assignment of error and concluded that the trial

court did not abuse its discretion in denying the motion to modify the protection order. See

Discussion of Assignment of Error I, supra.

       {¶24} The second and third assignments of error are overruled.

                                 ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED AS A MATTER OF LAW BY INCLUDING THE
       MINOR CHILDREN AS PROTECTED PARTIES[.]

                                 ASSIGNMENT OF ERROR V

       THE TRIAL COURT COMMITTED PLAIN ERROR BY INCLUDING THE
       MINOR CHILDREN AS PROTECTED PARTIES[.]

       {¶25} In his fourth and fifth assignments of error, D.K. raises an array of legal

arguments wherein he contends that the children should have never been included in the

protection order at the time it was first issued in 2019. D.K. goes as far as to suggest that the
                                                11


trial court committed plain error when it initially listed W.K. and M.K. as protected parties.

These issues are barred by res judicata as they could have been raised at an earlier stage in the

proceedings. See Brooks at ¶ 7.

       {¶26} D.K.’s fourth and fifth assignments of error are overruled.

                                                III.

       {¶27} D.K.’s assignments of error are overruled. The judgment of the Lorain County

Court of Common Pleas, Domestic Relations Division is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       DONNA J. CARR
                                                       FOR THE COURT
                                          12



TEODOSIO, J.
SUTTON, J.
CONCUR.


APPEARANCES:

MICHAEL J. TONY, Attorney at Law, for Appellant.

SCOTT R. SYLKATIS, Attorney at Law, for Appellee.